Citation Nr: 0916553	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  02-17 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).  
 

REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel  


INTRODUCTION

The Veteran had verified active service from October 1973 to 
February 1974, and from August 1991 to April 1992.  The 
record indicates that the Veteran also served with the army 
reserves and with the army national guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board initially denied the Veteran's claim for a TDIU in 
June 2007.  

In a September 2007 motion to the U.S. Court of Appeals for 
Veterans Claims (Court), VA requested remand and additional 
consideration of the Veteran's claim to a TDIU.  In response, 
the Court remanded the Veteran's claim to a TDIU to the Board 
in November 2007.  The Board notified the Veteran and his 
representative of this remand in a January 2009 letter. 

In April 2009, the Veteran's representative requested that 
this matter be remanded to the RO for an additional 
adjudication of the claim for a TDIU.  In the request, the 
representative noted that the Veteran has other claims 
pending that may affect the decision regarding whether a TDIU 
is warranted here.  See Smith v. Gober, 236 F.3d. 1370 (Fed. 
Cir. 2001) (separate claims are adjudicated together when 
they are "intimately connected"); Harris v. Derwinski, 1 
Vet. App. 180 (1991) (when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the evidence 
of record, particularly with regard to 
the Veteran's service-connected 
disorders.  

2.  The RO should determine whether a 
TDIU is warranted here.  In doing so, 
the RO should consider whether 
schedular requirements are met here 
under 38 C.F.R. § 4.16(a), or, if 
schedular requirements are not met, 
whether the case should be referred for 
extraschedular consideration pursuant 
to 38 C.F.R. § 4.16(b).      

3.  The RO should then issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
Veteran's claim for a TDIU.  

4.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




